DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/05/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 05/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Specification
The disclosure is objected to because of the following informalities: the status of U.S. Patent Application S/N 15/878,033 needs to be updated.  
Appropriate correction is required.

Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the Abstract is less than 50 words.  Correction is required.  See MPEP § 608.01(b).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10,766,034 (hereafter ‘034). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘034 .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 7, 9, 10 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2003/0143114 A1 – hereafter ‘114) in view of Cortie et al. (Proceedings of SPIE, 2005).  
‘114 discloses a microfluidic device ([0018]) that includes the following limitations for claim 1: 
“An apparatus for thermal cycling of a fluidic sample”: ‘114 discloses a microfluidic device ([0018]; Fig. 7) that is fully capable of being used for thermal cycling ([0038]). 
“at least one micro-fluidic thermal cycling chamber, said micro-fluidic thermal cycling chamber defined by a plurality of chamber walls configured to hold the fluidic sample”: ‘114 discloses a chamber (chamber 10) that has a plurality of walls and holds a fluidic sample ([0038]). 
“a first thin film disposed on a first substrate to define a first chamber wall of the thermal cycling chamber”: ‘114 discloses a first thin metal film on the wall of the chamber (film 71; [0038]; Fig. 7]). 
“a second thin metal film disposed on a second substrate to form a second chamber wall opposite the first chamber wall”: ‘114 discloses that a second thin metal film can be deposited on a wall of the chamber ([0038]). 
“a light source configured to illuminate the first thin film”: ‘114 discloses a light source that can be configured to illuminate the first film ([0038]). 
‘114 differs with regards to the first film transmitting a portion of the light to the second film, but does disclose using light to heat the films. 
Cortie discloses a method for plasmonic heating (Abstract) that for claim 1 includes the use of a gold film that allows for 60 to 65% transmission of the light used to heat the film (page 570, section 5.1).  This would allow the light source to heat both films. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the gold films of Cortie within ‘114 in order to heat the chamber.  The suggestion for doing so at the time would have been in order to order to deliver highly localized does of heat (page 572, section 5.2).  
For claim 2, modified ‘114 discloses that the films are metallic and made from gold (page 572, section 5.2 and 6). 
For claim 3, modified ‘114 discloses that the films are made from gold (page 572, section 5.2 and 6). 
For claim 6, modified ‘114 discloses that the film is formed form gold nanorods (page 569, section 4) where this is being interpreted as the patterned surface. 
For claim 7, ‘114 discloses that the substrates are made from transparent polymers ([0018]). 
For claim 13, ‘114 discloses a first and second port (ports 6 and vent 14; [0025]; [0020]; Fig. 1B). 
Regarding claim 4, modified ‘114 does not explicitly disclose that the films comprise a multi-layer structure, however, it would have been obvious to one of ordinary skill in the art to employ multiple layers of gold within the heater of modified ‘114 in order to heat the chamber.  See MPEP 2144.04 VI B.  
Regarding claims 9 and 10, modified ‘114 does not explicitly disclose that the films have a different thickness, however, it would have been obvious to one of ordinary skill in the art to employ multiple layers of gold within the heater of modified ‘114 in order to have the right amount of light pass through the first film in order to heat the second film at the same rate.  See MPEP 2144.04 VI B.  

Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2003/0143114 A1 – hereafter ‘114) in view of Cortie et al. (Proceedings of SPIE, 2005) and in further view of Chung et al. (US 2016/0060681 A1 – hereafter ‘681).  
Modified ‘114 differs from the instant claim regarding a graphene layer for the metallic film.  
‘681 discloses a heater for use in gene amplification that for claim 5 includes having a layer of graphene covered by a later of gold ([0028]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the graphene layer of ‘681 within modified ‘114 in order to heat the chamber.  The suggestion for doing so at the time would have been in order to have improved conductivity and uniform thermal heating ([0028]). 
For claim 11, modified ‘114 discloses a temperature sensor ([0027] of ‘681) and it should be known that temperature sensors are well-known and conventional within the biological arts.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2003/0143114 A1 – hereafter ‘114) in view of Cortie et al. (Proceedings of SPIE, 2005) as evidenced by Beechem et al. (US 2010/0255487 A1 – hereafter ‘487).  
Modified ‘114 does not specify pillars within the structure, however, pillars are a known micro and nano-scale structure (‘487 [0508]) that it would have been obvious to one of ordinary skill in the art at the time of filing to include within modified ‘114 in order to provide a support structure for the probes and target molecules. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2003/0143114 A1 – hereafter ‘114) in view of Cortie et al. (Proceedings of SPIE, 2005) and in further view of Hubbell et al. (US 2014/0113281 A1 – hereafter ‘281).  
Modified ‘114 differs from the limitations of claim 12. 
‘281 disclsoes a system for sequencing nucleic acids (Abstract) that for claim 12 includes a sensor plate separated by a passivation layer ([0040]; Fig. 2A; passivation layer 216).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to include the passivation layer of ‘281 within modified ‘114 in order have a layer between the substrate and gold film.  The suggestion for doing so at the time would have been in order to render the surface of the substrate inert to the biological sample.   






Conclusion
Claims 1-13 are rejected and claims 14-20 are rejected under Obvious-Type Double Patenting.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Maltezos et al. (US 2014/0073013 A1) discloses a thermal cycler used for ultra fast nucleic acid amplification ([0005]; [0230]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799